Citation Nr: 0525008	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-34 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.   
 
2.  Entitlement to service connection for bilateral hearing 
loss.   
 
3.  Entitlement to an increase in a 10 percent rating for 
residuals of hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1949 to December 
1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 RO rating decision which 
denied service connection for a right hand disability.  In 
April 2004, the veteran testified at a Travel Board hearing 
at the RO.  


REMAND

The veteran's service medical records indicate that he was 
treated in May 1951 after he smashed the first and second 
digits of his right hand on a 120-millimeter gun breech.  It 
was noted that he was given a Vaseline gauze dressing.  
Subsequent May 1951 treatment entries indicate that the 
veteran's dressing was changed, and a June 1951 entry noted 
that that he complained of sharp pain on palpation of the 
area when applying pressure.  The impression was a scar with 
involvement of the muscle.  The December 1952 objective 
separation examination report included a notation that the 
veteran's upper extremities were normal.  

A May 2003 VA treatment entry noted that the veteran had 
decreased power in the right hand, 4/5, as well as numbness 
and tingling.  It was noted that he reported a history of a 
crush injury to the right hand 40 years earlier.  A May 2003 
electromyograph (EMG) consultation report noted that the 
veteran had complaints of numbness and pain in the right 
hand.  It was reported that a brief examination showed 
resting and action tremors in both arms and decreased 
sensation in the right ulnar nerve cutaneous distribution.  
The report indicated that an EMG study showed mild to 
moderate median neuropathies at both wrists (carpal tunnel 
syndrome) and mild to moderate ulnar neuropathy at the right 
elbow.  It was reported that the tremor present in the upper 
extremities was suggestive of an essential tremor.  

An August 2003 VA treatment entry noted that the veteran was 
seen for essential tremors starting twenty-five years earlier 
that were getting worse with time.  It was reported that the 
tremors only involved the right hand originally, but then 
involved the head and left hand.  The veteran indicated a 
history of a crush injury to the right hand in 1950.  The 
assessment was benign essential tremors and tremors secondary 
to a crust injury to the right hand in the past.  

The Board notes that there is no indication that the 
veteran's claims folder was reviewed by the examiner, 
pursuant to the August 2003 treatment entry noted above, in 
relating the veteran's current tremors to a crush injury of 
the right hand.  Additionally, the Board observes that the 
veteran has not been afforded a VA examination with an 
etiological opinion as to his claim for service connection 
for a right hand disability.  

Further, the Board notes that an December 2002 RO decision, 
in pertinent part, denied service connection for bilateral 
hearing loss and denied an increase in a 10 percent rating 
for the veteran's service-connected residuals of hepatitis.  
The RO also denied service connection for post traumatic 
stress disorder.  In February 2003, the veteran filed a 
notice of disagreement with the RO's denial of such issues.  
On this form is an indication that this appeal was withdrawn 
on May 22, 2003.  A review of correspondence received from 
the veteran's representative on that date requests that the 
correspondence be accepted "as Notice of Disagreement with 
the rating decision [of December 2002] on the issue of post 
traumatic stress disorder only."  Apparently this was 
construed as a withdrawal of the notice of disagreement of 
the bilateral hearing loss and hepatitis claims, however, the 
Board is of the opinion that the May 2003 correspondence does 
not meet the specificity requirements for withdrawing 
appeals.  See 38 C.F.R. § 20.204 (2004).

Thus, the Board must also remand the issues of entitlement to 
service connection for bilateral hearing loss and entitlement 
to an increase in a 10 percent rating for residuals of 
hepatitis to the RO to send the veteran a statement of the 
case and give him the opportunity to perfect an appeal of 
such issues by thereafter filing a timely substantive appeal.  
See Manlincon v. West 12 Vet.App. (1999).  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes obtaining 
any pertinent treatment records, issuing the statement of the 
case as noted above, and providing him with a VA examination 
with an etiological opinion.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  


1.  The AMC/RO should issue a statement of 
the case to the veteran and his 
representative addressing the issues of 
entitlement to service connection for 
bilateral hearing loss and entitlement to 
an increase in a 10 percent rating for 
residuals of hepatitis.  They should 
thereafter be given an opportunity to 
perfect an appeal of such issues by 
submitting a timely substantive appeal.  
The case should be returned to the Board 
for consideration of such issues only if 
the veteran timely perfects an appeal of 
such issues.  

2.  The veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of his claimed right hand 
disability, if any.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
that the veteran's right hand disability 
(if diagnosed) was incurred in, or is 
otherwise related to, service.

3.  Thereafter, the AMC should review the 
veteran's claim of service connection for 
a right hand disability.  If the claim is 
denied, a supplemental statement of the 
case should be issued to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




